Scott, Judge,
delivered the opinion of the court.
The only question in this case is as to the evidence of the judgment of which the witness spoke. Timothy Hives testified that he sold goods to Cochran, and amongst other things received in payment for them was a judgment obtained against him in New York, and which had been assigned to Cochran. On this the defendants moved to instruct the jury that there was no legal evidence of any judgment against Timothy Hives. This instruction was refused and exceptions were taken.
When it is necessary to prove a judgment, it must be done by the production of the record or an authenticated copy of it. Here there was no necessity for producing the judgment. The question was as to the consideration received by the witness for the goods sold. The witness acknowledged an indebtedness to the purchaser by judgment, and says the taking in that judgment was part of the consideration for the goods. As the witness acknowledged an indebtedness to the purchaser, that was sufficient. If the jury believed the witness, that was evidence enough to sustain a verdict.
*123As to the affidavit in relation to the surprise caused by the witness testifying to the existence of the judgment, it is singular the defendants did not use some means to obtain sight of the judgment which the witness said he had in his possession. Affirmed.
The other judges concur.